Citation Nr: 0909194	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to service connection for epilepsy.  

4.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity, to include as secondary 
to service-connected diabetes mellitus.  

5.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity, to include as secondary 
to service-connected diabetes mellitus.  

6.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
20 percent disabling.  

7.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left lower extremity, currently rated as 20 
percent disabling.  

8.  Entitlement to an increased rating for diabetes mellitus, 
to include whether a February 17, 2005 reduction from 40 to 
20 percent for diabetes mellitus, was proper.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 and February 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claims for service connection for 
PTSD; an acquired psychiatric disorder, to include as 
secondary to service-connected diabetes mellitus; epilepsy; 
and peripheral vascular disease of the right and left lower 
extremities, to include as secondary to service-connected 
diabetes mellitus; granted service connection and awarded 10 
percent disability ratings for peripheral neuropathy of the 
right and left lower extremities, effective September 2, 
2004; and decreased the disability rating for diabetes 
mellitus from 40 percent to 20 percent, effective April 1, 
2005.  The Veteran testified before the Board in August 2008.  

A February 2007 rating decision increased the ratings for 
peripheral neuropathy of the right and left lower 
extremities, from 10 to 20 percent disabling, effective 
September 2, 2004.  However, as those grants do not represent 
a total grant of benefits sought on appeal, the claims for 
increase remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  

The issue of whether a February 17, 2005, reduction from 40 
to 20 percent for diabetes mellitus, was proper, and the 
claim for an increased rating for diabetes mellitus are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's PTSD had is the result of his combat 
service.  

2.  The Veteran's acquired psychiatric disorder is the result 
of service-connected PTSD.  

3.  The Veteran's epilepsy existed at the time of his entry 
into service, and did not permanently increase in severity 
during his period of service.  

4.  The Veteran does not have a current diagnosis of any 
peripheral vascular disease of the right or left lower 
extremity.

5.  The Veteran has no more than moderate peripheral 
neuropathy of the right and left lower extremities.  






CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).  

2.  The Veteran's acquired psychiatric disorder is 
proximately due to service-connected PTSD.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).  

3.  The Veteran's epilepsy existed prior to service and was 
not aggravated by active service.  38 U.S.C.A. § 1131, 1132, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

4.  The Veteran's claimed peripheral vascular disease of the 
right lower extremity was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of the service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

5.  The Veteran's claimed peripheral vascular disease of the 
left lower extremity was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of the service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

6.  The criteria for an initial rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2008). 

7.  The criteria for an initial rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8520 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).  

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521 
(1996). 

The provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. § 
1154(b), it is not sufficient that a veteran be shown to have 
served during a period of war or to have served in a theater 
of combat operations or in a combat zone.  To gain the 
benefit of a relaxed standard for proof of service incurrence 
of an injury or disease, 38 U.S.C.A. § 1154(b) requires that 
the veteran have actually participated in combat with the 
enemy.  VAOPGCPREC 12-99 (October 18, 1999); 65 Fed. Reg. 
6257(2000). 

Based on the Veteran's service personnel records showing that 
he participated in combat operations in Vietnam from March 
1966 to December 1967 and his military occupational specialty 
of rifleman, the Board concedes that the Veteran had combat 
exposure during service.  The Veteran alleges that he 
incurred PTSD as the result of direct combat with the enemy 
or participation in combat.  

The Veteran reported his in-service stressors as seeing a man 
killed some place north of Da Nang, being nearly shot twice, 
participating in fire fights, being bitten by a snake, and 
witnessing 18 servicemen being killed on patrol one night.  
The Board concedes that the Veteran's in-service combat 
stressors occurred the Veteran's lay testimony of his in-
service stressors is consistent with the circumstances, 
conditions, or hardships of combat service.  

At an April 2007 private psychological examination, the 
Veteran was neatly dressed, alert, and well-oriented.  He had 
normal flow of conversation and thought but often avoided eye 
contact by staring off into space.  He had nervous mood and 
flat affect but stated that he felt fairly comfortable.  
There was no evidence of psychotic distortions, 
hallucinations, delusions, faulty perceptions, ideas of 
reference, or misinterpretations of consensual reality.  
There were feelings of indecisiveness, low self-esteem, 
depression, lack of energy, and sadness.  The Veteran 
admitted to suicidal thoughts but had never made any 
attempts.  He also admitted to threatening to hurt his wife 
and feeling as if he would like to harm someone at work.  He 
had intact judgment, memory, and insight.  The psychologist 
diagnosed the Veteran with chronic recurrent severe PTSD, 
severe major depressive disorder, and generalized anxiety 
disorder.  The psychologist opined that the Veteran's PTSD 
was directly related to his experiences and exposures during 
his military tour of duty in Vietnam.

Additional VA medical records provide diagnoses of PTSD and 
recite the veteran's reported combat stressors.

The Board finds that the Veteran served in combat during the 
Vietnam War and the April 2007 private physician diagnosed 
him as having PTSD as a consequence of that combat.  Other 
providers have also diagnosed him with PTSD based on his 
service.  Thus, resolving all reasonable doubt in his favor, 
the Board finds that service connection is warranted for 
PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Acquired Psychiatric Disorder 

The Veteran contends that he is entitled to service 
connection on a secondary basis for his acquired psychiatric 
disorder due to his service-connected diabetes mellitus.  

On VA examination in September 2004, the Veteran reported 
working for a company that cleaned vats and tankers for other 
companies.  He stated that he was on call 24/7 and likened it 
to being in jail.  He complained that his physical work was 
made difficult by poor sleep.  He reported that he would 
remain in his house all of the time if he did not have to 
work.  He complained of interpersonal difficulties at work 
due to irritability that was related to lessons he learned in 
combat regarding safety.  He stated that he wanted and 
demanded that everyone who worked around him be prompt, safe, 
and perform their job perfectly.  He also reported not being 
able to go into confined areas to clean a tank because this 
reminded him of being in a small bunker in Vietnam.  
Examination revealed casual dress and neat grooming.  The 
Veteran was oriented in three spheres.  His speech was a bit 
rambling and slow.  He had feelings of being an outcast, of 
not fitting in with civilian society, and of despair over 
opportunities that he had missed because treatment for PTSD 
had begun only recently.  There were no delusions, 
hallucinations, or psychotic behavior.  He was noted to be 
anxious during the evaluation.  He made little eye contact.  
He had poor sleep, reduced appetite, weight loss, reduced 
energy level, reduced libido, and was easily fatigued.  The 
examiner reviewed the claims file and diagnosed the Veteran 
with chronic moderate PTSD, moderate depression that was 
secondary to PTSD, and recurrent major depression that was 
currently in remission.  The physician opined that the 
Veteran's depression was secondary to his PTSD instead of his 
diabetes mellitus.  

At an April 2007 private psychological examination, the 
Veteran was neatly dressed, alert, and well-oriented.  He had 
normal flow of conversation and thought but often avoided eye 
contact by staring off into space.  He had nervous mood and 
flat affect but stated that he felt fairly comfortable.  
There was no evidence of psychotic distortions, 
hallucinations, delusions, faulty perceptions, ideas of 
reference, or misinterpretations of consensual reality.  
There were feelings of indecisiveness, low self-esteem, 
depression, lack of energy, and sadness.  The Veteran 
admitted to suicidal thoughts but had never made any 
attempts.  He also admitted to threatening to hurt his wife 
and feeling as if he would like to harm someone at work.  He 
had intact judgment, memory, and insight.  The psychologist 
diagnosed the Veteran with chronic recurrent severe PTSD, 
severe major depressive disorder, and generalized anxiety 
disorder.  The psychologist opined that the depression and 
anxiety were related to the Veteran's PTSD and general 
medical condition of chronic fatigue.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the September 2004 and April 2007 
medical opinions are probative and persuasive based on the 
examiners' thorough and detailed examinations of the Veteran 
and their review of the entire case file.  In addition, there 
is no contrary competent medical opinion of record.  Although 
those examinations failed to find any causative or 
aggravating relationship between the Veteran's acquired 
psychiatric disorders and his service-connected diabetes 
mellitus, the Veteran's psychiatric disorders were found to 
be secondary to his PTSD.  As a result of the Board's 
decision herein, service connection has been granted for 
PTSD.  Accordingly, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
the Veteran's acquired psychiatric disorder, as secondary to 
his service-connected PTSD, is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Epilepsy 

A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310; VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 
(1990).   

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

On examination in August 1965, prior to entrance into 
service, no seizure disorder or epilepsy was noted.  There is 
additionally no other evidence that epilepsy existed either 
before or at the time he entered into service.  The Veteran 
is therefore entitled to a presumption of soundness under 38 
U.S.C.A. §§ 1111, 1137 (West 2002).  

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
this case, a November 1967 medical report specifically found 
that the Veteran's seizure disorder had started when he was 8 
or 9 years old when he experienced spells of passing out with 
post ictal stupor and an aura of dizziness and nausea, and 
therefore pre-existed his entry into service.  The Board 
therefore finds that the presumption of soundness in this 
case has been rebutted by clear and unmistakable evidence 
that the Veteran's epilepsy existed prior to service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.303(c); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).   

Having shown in this instance that the Veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the Veteran's pre-existing 
disability was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

The Veteran's service medical records show that in December 
1965, he was treated for passing out and developing movements 
of the face, tongue, and neck.  He became blue in the face 
and had frothing from the mouth.  The physician noted that 
the Veteran had been diagnosed with epilepsy prior to service 
and had not been taking his prescribed anti-epileptic 
medication in recent years.

In a November 1967 medical report, the Veteran was treated 
for seizure disorder.  His disability was found to have 
started when he was 8 or 9 years old when he suffered from 
spells of passing out with post ictal stupor and an aura of 
dizziness and nausea.  He had been diagnosed with epilepsy 
after receiving an electroencephalogram.  The Veteran 
reported discontinuing his medication 5 to 7 years previously 
but stated that he had subsequently experienced recurrent 
seizures at various times.  He asserted that he had denied 
epilepsy or fits on enlistment because he thought it would 
jeopardize his chances for service.

At a December 1967 examination before the Medical Board, the 
Veteran was found to have seizure disorder of unknown 
etiology.  He was recommended for discharge because he was 
unfit for duty due to his epilepsy.  His epilepsy was found 
to have existed prior to entry but was not aggravated by 
service.  

Post-service VA and private medical records dated from 
January 1995 to January 2007 show that the Veteran received 
intermittent treatment for epilepsy and seizure disorder.  

On VA examination in January 2006, the Veteran denied any 
active seizure disorder.  He reported having seizures during 
childhood.  He stated that he had experienced a seizure 
during service and could not remember if he had suffered from 
another seizure after discharge from service.  He reported a 
remote incidence of head injury in childhood.  The Veteran's 
last seizure was in 1967, and he had not had any episodes of 
narcolepsy or epilepsy during the previous 12 months.  He 
experienced post-ictal confusion after seizures.  Examination 
revealed that the Veteran was alert and oriented in no acute 
distress.  His cranial nerves were grossly intact.  The 
examiner reviewed the entire claims file and opined that the 
Veteran's epilepsy was not aggravated by service and was not 
otherwise caused by or a result of service.  The examiner's 
rationale was that the Veteran had experienced the seizures 
during service because he had stopped taking his anti-
epileptic medication.  The examiner explained that he would 
have had the seizures even if he had not been in the 
military.  The examiner also noted that the fact that the 
Veteran had not had seizures while on medication, which 
indicated that the medication was needed for control.  The 
examiner concluded that the Veteran's epilepsy had been 
aggravated by stopping his medication.

The Veteran testified before a Decision Review Officer in 
June 2006.  Testimony revealed that the Veteran suffered from 
a seizure when he was in first grade and became dizzy and 
sick to his stomach.  He testified that one night during 
service, he was involved in combat and experienced a seizure 
when a machine gun that he had set up for the river would not 
work.  He reported that he was treated for this seizure on a 
hospital ship.  He stated that he may have had another 
seizure two years after discharge from service.  

The Veteran testified before the Board at a travel board 
hearing in August 2008.  Testimony revealed that he 
experienced a seizure the morning after a fire fight in 
service when he was cleaning and taking apart a machine gun.  
He testified that he had never had any seizures previously in 
his life and that he had not had any seizures since he had 
been taking medication.  He reported that he began taking 
medication after he had suffered another seizure about 14 or 
15 years previously.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the January 2006 VA medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran as well as the adequate 
rationale for the opinion.  In addition, there are no 
contrary competent medical opinions of record.   

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the Veteran's 
epilepsy pre-existed his period of service and was not 
permanently worsened, or aggravated, during service.  The 
Board further finds that the weight of the evidence is 
against a finding that a relationship exists between the 
Veteran's active service and his current epilepsy.  In the 
event that any worsening of epilepsy was shown during 
service, the January 2006 report found that the inservice 
seizure was due to the natural progress of the disease and 
the veteran discontinuing his medication.  The examiner found 
that the veteran would have had that seizure whether he was 
in the military or not.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
epilepsy.  The evidence also does not support a finding that 
the Veteran's pre-existing epilepsy was aggravated during his 
period of active service.  The Board finds that the evidence 
of record weighs against such a finding.  Thus, the Board 
finds that service connection for epilepsy is not warranted.   

The Board has considered the Veteran's assertions that his 
epilepsy is related to his period of active service.  
However, to the extent that the Veteran relates his current 
epilepsy to his service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).   

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's epilepsy pre-existed 
his service and was not aggravated therein, and is otherwise 
unrelated to his active service or to any incident therein.  
The evidence shows that the Veteran's epilepsy was aggravated 
because he stopped taking his anti-epileptic medication.  
Therefore, the Board finds that the evidence does not show 
that the pre-existing disability underwent any increase in 
severity during service.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for epilepsy, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   
 
Peripheral Vascular Disease of the Right and Left Lower 
Extremities 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000);; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran's service medical records are 
negative for any complaints of or treatment for any 
peripheral vascular disease of the right and left lower 
extremities.  At a December 1967 examination before the 
Medical Board, other than being recommended for discharge due 
to a seizure disorder, the Veteran was found to otherwise be 
in normal health.  

There are no post-service medical records showing any 
peripheral vascular disease of the right and left lower 
extremities.  VA examinations in September 2004 and September 
2006 revealed no history of claudication, no evidence of deep 
vein thrombosis, and equal and bilateral peripheral pulses in 
the lower extremities.  The examiners found no clinical 
evidence of any peripheral vascular disease.      

Absent evidence of a current disability, service connection 
for peripheral vascular disease of the right and left lower 
extremities must be denied.  There is no competent medical 
evidence of record that demonstrates the presence of any 
peripheral vascular disease.  Because no peripheral vascular 
disease has been diagnosed in this case, the Board finds that 
service connection for peripheral vascular disease of the 
right and left lower extremities is not warranted.

The Board has considered the Veteran's claims that he has 
peripheral vascular disease of the right and left lower 
extremities related to his service.  However, as a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board finds that the preponderance of the evidence is 
against the claims for service connection, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Peripheral Neuropathy of the Right and Left Lower Extremities 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

Diagnostic Code 8520 contemplates paralysis of the sciatic 
nerve.  A 10 percent rating is warranted for mild incomplete 
paralysis.  A 20 percent rating is warranted for moderate 
incomplete paralysis.  A 40 percent rating is warranted for 
moderately severe incomplete paralysis.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating is warranted for 
complete paralysis; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 
(2008).  

On VA examination in September 2004, the Veteran complained 
of pain in both his legs from his knees down to the feet that 
increased when he drove long distances.  He reported that his 
feet would burn at times and that he had weakness in the legs 
as well as fatigue.  He stated that he had to decrease his 
amount of walking due to the pain in his legs.  He reported 
that although the pain was lessened at night, he also 
suffered from leg cramps at night.  He complained that he had 
lost some time at work.  Examination revealed that sensation 
was intact in both feet and that pedal pulses were palpable 
bilaterally.  Skin was intact, and proprioception was intact 
via monofilament testing.  Deep tendon reflexes were intact 
and equal.  Nails were mycotic but asymptomatic.  There was 
no cyanosis, and strength was equal in the lower extremities.  
Pulses were 1+, and skin was normal.  The examiner diagnosed 
peripheral neuropathy of the lower extremities and noted that 
the subjective peripheral neuropathy was worsening, but 
proprioception was intact.  

At a September 2006 VA examination, the Veteran complained of 
burning, tingling, and a sensation of pins and needles in his 
feet that went up above both of his ankles.  He reported that 
it felt like he was walking on tacks when he stood up after 
sitting for a while.  He stated that he wore diabetic socks 
and slip-on shoes.  He reported having to sleep with his feet 
uncovered due to the pins and needles sensation and burning.  
He complained that his feet went numb while he was driving.  
He described pain in his calves that existed with rest and 
activity.  He also complained of swelling in his left foot.  
He reported that his pain worsened with walking and further 
activities.  Examination revealed that muscle strength was 
intact and equal in the bilateral lower extremities.  
Sensation was absent in the toes of the bilateral feet, 
decreased along the soles, and normal around the ankles.  
Peripheral pulses were 1+ and equal.  The extremities were 
cool to the touch with thinning skin and decreased hair 
growth.  The skin was pale in color in the lower extremities.  
A segmental pressure study of the lower extremities was 
normal.  The diagnosis was peripheral neuropathy of the 
bilateral lower extremities.  

The evidence shows that the Veteran's peripheral neuropathy 
of the right and left lower extremities was no more than 
moderate in nature.  Although the Veteran experienced pain, 
weakness, numbness, and tingling in his lower extremities, 
the clinical evidence showed intact muscle strength, normal 
pulses and reflexes, and intact proprioception.  There was no 
evidence of muscle atrophy, foot dropping or dangling, or 
impairment of active movement of the muscles below the knee.  
In light of the absence of any objective findings of muscle 
atrophy or of any objective evidence of more than moderate 
impairment of strength, sensation, or reflexes in the lower 
extremities on examination, the Board finds that initial 
ratings in excess of 20 percent are not warranted for the 
Veteran's peripheral neuropathy of the right and left lower 
extremities.    

The weight of the credible evidence demonstrates that the 
Veteran's peripheral neuropathy of the right and left lower 
extremities do not warrant initial ratings in excess of 20 
percent disabling.  As the preponderance of the evidence is 
against the claims for an increased rating, the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003, May 2004, 
and May 2007; rating decisions in October 2003, February 
2005, and February 2007; a statement of the case in March 
2006; and a supplemental statement of the case in February 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
ORDER

Service connection for PTSD is granted.  

Service connection for an acquired psychiatric disorder, 
secondary to PTSD, is granted.  

Service connection for epilepsy is denied.  

Service connection for peripheral vascular disease of the 
right lower extremity, to include as secondary to service-
connected diabetes mellitus, is denied.  

Service connection for peripheral vascular disease of the 
left lower extremity, to include as secondary to service-
connected diabetes mellitus, is denied.  

An increased initial rating for peripheral neuropathy of the 
right lower extremity is denied.  

An increased initial rating for peripheral neuropathy of the 
left lower extremity is denied.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

A March 2004 rating decision proposed to reduce the Veteran's 
disability rating for diabetes mellitus from 40 percent to 20 
percent.  A February 2005 rating decision reduced the 
Veteran's diabetes mellitus disability rating from 40 percent 
to 20 percent.  In April 2005, the Veteran expressed 
disagreement with the reduction of his rating.  No statement 
of the case has been issued regarding the Veteran's reduction 
of his diabetes mellitus rating.  Therefore, that claim must 
be remanded for the issuance of a statement of the case.  

In addition, the veteran has a claim for increased rating for 
diabetes mellitus on appeal.  That claim is inextricably 
intertwined with the claim for restoration as the outcome of 
the claim for restoration may affect the outcome of the claim 
for increased rating.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:

1.  Issue a statement of the case which 
addresses the issue of whether a February 
17, 2005 reduction from 40 to 20 percent 
for diabetes mellitus, was proper.  
Inform the Veteran of his appeal rights 
and that he must perfect an appeal if he 
desires appellate review of that issue.

2.  Readjudicate the claim for increased 
rating for diabetes mellitus.  If any 
decision remains adverse to the claimant, 
issue a supplemental statement of the 
case.  Then, return the claim for 
increased rating for diabetes mellitus to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


